DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fully opened striker“ , “power releaser”, “power closer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fully opened striker”, “power releaser”, “power closer” “canceler” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and 2-4 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1 in the recitation “a fully opened striker” what is required as a striker as best understood is incapable of movement with respect to itself, as disclosed the striker is not capable of changing form to become “open”. The metes and bounds of what the striker must be is unclear. Until clarification of the striker is made, any striker will be taken as satisfying the structure and function of said striker. Clarification is required.
Claim 1 recites the limitation "a fully closed latch system" in line 3 and “a fully open latch system” in line 6.  It is unclear if this is the same or additional latch system of line 3. It would appear there is only one latch system and will be taken as such unless otherwise clarified by the applicant.
Claim 1 recites the limitation "power releaser" and “a power closer” in line 9 and “a fully open latch system” in line 12.  It is unclear if these two recitations are the same or different elements of the latch system. It is unclear by the disclosure drawings and specification as such unless otherwise clarified by the applicant.
It is unclear in claim one if the “handle lever” and the “inner handle lever” are the same or “distinct elements” and will be treated as the same unless otherwise clarified by the applicant. If The elements are the same, there is an associated antecedent issue to resolve.
Regarding claim 1, line 22 "can be unlatched " is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.


In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (US2020/0248486).

Regarding claim 1, Okuyama et al. discloses An opening and closing device of a vehicle sliding door, comprising: 
a fully closed latch mechanism (1; Okuyama et al.) configured to maintain a sliding door (D, Fig.1; Okuyama et al.) in a closed state in cooperation with a striker (S; Okuyama et al.); 
a fully opened latch mechanism configured to maintain the sliding door in an opened state in cooperation with a fully opened striker (S; Okuyama et al.); 
a power releaser (14 with 19, 20; Okuyama et al.) configured to unlatch the fully closed latch mechanism and the fully opened latch mechanism by motor power; 
a power closer (14 with 23, 24, 25; Okuyama et al.) configured to move a latch of the fully closed latch mechanism from a half-latched position to a fully latched position via a power transmission path by motor power; 
a canceler (switch, [0040]; Okuyama et al.) configured to cancel movement of the latch toward the fully latched position by the motor power, by blocking the power transmission path; 
a lock mechanism (12, 28; Okuyama et al.) configured to switch between an unlocked state and a locked state by motor power (11; Okuyama et al.), the unlocked state being a state where the fully closed latch mechanism can be unlatched by operating the power releaser, the locked state being a state where the fully closed latch mechanism cannot be unlatched by operating the power releaser; and 
a relay control mechanism that includes an inner handle (IH; Okuyama et al.) , wherein, the lock mechanism(12, 28; Okuyama et al.), the power releaser(14 with 19, 20; Okuyama et al.), and the canceler (switch, [0040]; Okuyama et al.) are disposed in the fully closed latch mechanism, the relay control mechanism includes a handle lever (IH; Okuyama et al.) configured to when a door opening operation is performed on the inner handle, rotate in a first direction ([0042], IH; Okuyama et al.)  to unlatch the fully closed latch mechanism and activate the cancel mechanism, and when a door closing operation is performed on the inner handle, rotate in a second direction ([0042], IH; Okuyama et al.)  to unlatch the fully opened latch mechanism, the inner handle is pivotally supported by the handle case ([0042], IH; Okuyama et al.) of the relay control mechanism so as to be rotatable in two directions, and the handle lever is pivotally supported by the handle case.

Regarding claim 2, Okuyama et al. discloses The opening and closing device of the vehicle sliding door according to claim 1, wherein the relay control mechanism includes a base (base, abstract; Okuyama et al.)   panel that is fixed to an inner panel ([0032]; Okuyama et al.) of the sliding door, the handle case is fixed to the base panel, a fully opened releasing lever (22; Okuyama et al.)  and an inner relay lever (21; Okuyama et al.)  are pivotally supported by the base panel, the fully opened releasing lever is configured to rotate to unlatch the fully opened latch mechanism when the handle lever is rotated in the second direction, and the inner relay lever ([0064]; Okuyama et al.)  is configured to rotate to unlatch the fully closed latch mechanism when the handle lever is rotated in the first direction.

Regarding claim 3, Okuyama et al. discloses The opening and closing device of the vehicle sliding door according to claim 2, wherein an open lever (20; Okuyama et al.)  that is connected to an outer handle (OH; Okuyama et al.)  and that is operated when the outer handle is operated is provided on the fully closed latch mechanism, and the fully opened releasing lever is configured to interlock with an operation of the open lever.

Regarding claim 4, Okuyama et al. discloses The opening and closing device of the vehicle sliding door according to claim 3, further comprising: an auxiliary power (Fig. 12 powered opening; Okuyama et al.)  supply configured to operate the power releaser provided inside the sliding door.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675